Title: From Alexander Hamilton to Jonathan Williams, 20 June 1799
From: Hamilton, Alexander
To: Williams, Jonathan


[New York, June 20, 1799. “I have to thank you for your obliging attention to my request in transmitting the translations mentioned in your letter of the 17th. I shall peruse them with an eye to the claim of indulgence, which you prefer, though I am persuaded that you might safely have left them to pursue their fortune upon their intrinsic capital. The army is certainly indebted to you for the trouble you have taken.” Letter not found.]
 